DETAILED ACTION
Claims 1-32 are pending in the application and claims 1-32 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-32 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a mental process. The limitations that encode values using qubits covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending on the independent claims as well as reciting the same mental concept 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 19 and 32 recites an apparatus however the claims and the disclosure and fails to point out any hardware. As such, under the broadest reasonable interpretation covers a virtual apparatus/device/circuit. Therefore, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 20 recite “multiple control qubits” as well as “the control qubits” and it is unclear whether or not they refer to the same thing. Claim 1 refers to “the operation” without proper antecedent basis. Claim 5 recites “the final control qubit” and “the last uncomputed….” Which don’t have proper antecedent basis. 

Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 19, 20, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Andrew M. Childs, Dmitri Maslov, Yunseong Nam, Neil J. Ross, Yuan Su, "Toward the first quantum simulation with quantum speedup" 11/29/2017,https://arxiv.org/pdf/1711.10980.pdf hereinafter referenced as Childs.
	Regarding claim 1, Childs teaches: A method for performing unary iteration to implement an indexed operation using a unary iteration quantum circuit, the method comprising: (Childs see section G.3 in quantum computing using unary encoding for indices) 
encoding an index value in an index register comprising index qubits;
encoding the index value in a control register comprising multiple control qubits; and (Childs see section G.3 index and indices with particular values to be encoded and representing control register using a number of qubits such that registers can be controlled by a single qubit. Index qubits in the register reads on index register, control qubits not being indices reads on multiple control qubits)
repeatedly computing and uncomputing the control qubits to perform, conditioned on the state of the control qubits, the operation on one or more target qubits corresponding to the index value, wherein during the encoding, computing and uncomputing: (Child see section G.4 applying unitary operation conditioned on control register being in a particular state by cycling through a designated qubit using a reversible circuit)
(Childs see section G.3 G.4 control bits are used one by one along the traversal of a tree and all vertices at a certain depth on the traversed tree represents a single qubit)

	Regarding claim 14, Childs further teaches: wherein the indexed operation comprises a ranged indexed operation, and wherein the unary iteration quantum circuit further comprises an accumulator qubit. (Childs see section G.3 equation 177 gives a range for J to compute select (v))

Regarding claims 19, 20, 32, note the rejection of claim(s) 1 and 14. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-13, 15, 21-31 are/is rejected under 35 U.S.C. 103 as being unpatentable over Andrew M. Childs, Dmitri Maslov, Yunseong Nam, Neil J. Ross, Yuan Su, "Toward the first quantum simulation with quantum speedup" 11/29/2017,https://arxiv.org/pdf/1711.10980.pdf hereinafter referenced as Childs in view of Macready et al. US2011/0231462
	Regarding claim 2, Childs teaches: iteratively computing multiple logical AND operations between respective pairs of control qubits and index qubits to store a result of a logical operation between an inverse of a least significant index qubit (Childs see section C.2 G.3 G.4 equation for taylor series algorithm is repeated using values of qubits including negated or NOT values of qubits as Boolean products to cycle qubit through where each repetition or cycle is an iteration and negation reads on inverse)
	Childs does not teach: a penultimate control qubit storing a result of a previous logical AND operation in a final control qubit.
	However, Macready teaches: a penultimate control qubit storing a result of a previous logical AND operation in a final control qubit. (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
 a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

Regarding claim 3, Childs teaches: wherein iteratively computing multiple logical operations between respective pairs of control qubits and index qubits to store a result of a logical operation between an inverse of the least significant index qubit and a control qubit storing the result of a previous logical operation comprises:
for a first iteration, performing a logical operation between a first control qubit and an inverse of the most significant index qubit, and storing the result of the logical operation in a second control qubit; and
for a subsequent iteration, performing a logical operation between a control qubit storing the result of a logical operation for the previous iteration and an inverse of the index qubit for the iteration, and storing the result of the logical operation in a subsequent control qubit. (Childs see section C.2 G.3 G.4 equation for taylor series algorithm is repeated using values of qubits including negated or NOT values of qubits as Boolean products to cycle qubit through where each repetition or cycle is an iteration and negation reads on inverse)
Childs does not teach: AND operation
	However, Macready teaches: AND operation (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
 a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

	Regarding claim 4, Childs further teaches: wherein the first control qubit is initially set in an ON state. (Childs see section G.4 qubits that are not negated reads on ON state)

Regarding claim 5, Childs teaches: determining whether the final control qubit is in an ON state, and in response to determining that the final control qubit is in an ON state, performing the operation on the target qubit; (Childs see section G.4 qubits that are not negated reads on ON state)
determining a number of uncomputations of the iteratively computed logical operations between respective pairs of control qubits and index qubits to perform;
iteratively performing the determined number of uncomputations; (Childs see section G.4 traversal of tree such that all vertices at a given depth are represented by a qubit including negation of qubits and uncomputing negation of qubits)
performing a CNOT operation between a control qubit corresponding to the last uncomputed logical operation and a next highest control qubit, wherein the next highest control qubit acts as a control for the CNOT operation;
iteratively computing a number of logical operations between respective pairs of control qubits and index qubits to re-compute the final control qubit. (Childs see section G.4 traversal of tree including negated qubits to optimize circuit walk resulting in reductions of quantum gate count allowing for CNOT gates to replace Toffoli gates for optimization)
Childs does not teach: AND operation
	However, Macready teaches: AND operation (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

Regarding claim 7, Childs teaches: wherein determining a number of uncomputations of the iteratively computed logical operations between respective pairs of control qubits and index qubits to perform comprises determining a number of times it is possible to divide the index value in base 10 by 2 before a non-integer is obtained.(Child see section G.3 G.4 applying unitary operation conditioned on control register being in a particular state by cycling through a designated qubit using a reversible circuit using a logarithmic maximal index value)
Childs does not teach: AND operation
	However, Macready teaches: AND operation (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

Regarding claim 8, Childs teaches: further comprising uncomputing the iteratively computed multiple logical operations between respective pairs of control qubits and index qubits to reset the index register to encode the index value. (Childs see section G.4 “Completing the path and returning to the root ensures that all ancilla qubits are reset to 0.”)
Childs does not teach: AND operation
	However, Macready teaches: AND operation (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

Regarding claim 9, Childs teaches: wherein the multiple logical comprise temporary operations that are defined in terms of Toffoli gates and Clifford+T gates. (Childs see section G.4 boolean operations and replacing Toffoli gates with Clifford+T implementations)

Regarding claim 10, Childs teaches: wherein each logical operation require 4 T gates. (Childs see section G.4 page 47 figure shows circuiting show the operation performed using 4 T gates)
Childs does not teach: AND operation
	However, Macready teaches: AND operation (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

Regarding claim 11, Childs teaches: wherein the total number of operations included in the unary iteration circuit is equal to the total number of target qubits N minus 1. (Childs see section G.4 operations to reduce number of ancillas qubits to w-1)
Childs does not teach: AND operation
	However, Macready teaches: AND operation (Macready see paragraph 0030 0070 input qubits using AND gate resulting in output qubit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include Boolean AND operators as taught by Macready for the predictable result of more efficiently processing data.

Regarding claim 12, Childs teaches: wherein performing the indexed operation has a T count of 4(L-1) (Childs see section G.4 page 47 figure shows circuiting show the operation performed using 4 T gates)

Regarding claim 13, Childs teaches: further comprising merging the CNOT operations to generate an optimized unary iteration circuit for performing the indexed operation. (Childs see section E.3 optimization includes merging of gates such as CNOT gates)

Regarding claim 15, Childs teaches: wherein performing the ranged indexed operation comprises applying CNOT operations between the accumulator qubit and each iterated final control qubit, the iterated final control qubit acting as the control. (Childs see section G.4 traversal of tree and repeating calculations to reduce gates including replacing Toffoli gates with CNOT gates)

Regarding claims 21-31, note the rejection of claim(s) 2-5, 7-13, and 15. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Andrew M. Childs, Dmitri Maslov, Yunseong Nam, Neil J. Ross, Yuan Su, "Toward the first quantum simulation with quantum speedup" 11/29/2017,https://arxiv.org/pdf/1711.10980.pdf hereinafter referenced as Childs in view of Macready et al. US2011/0231462 in view of Babbush et al. US2016/0283857
Regarding claim 6, Childs teaches: determining the number of uncomputations as the determined number of bit flips minus one. (Child see section G.4 applying unitary operation conditioned on control register being in a particular state by cycling through a designated qubit using a reversible circuit)
Childs does not teach: determining how many bits are flipped when changing a binary representation of an index value corresponding to a final control qubit to the next;
	However, Babbush teaches: determining how many bits are flipped when changing a binary representation of an index value corresponding to a final control qubit to the next; and (Babbush see paragraph 0075 0085 flipping all ancilla qubits with K ancilla qubits with example which flips all three bits separately with 6 way to flip bits)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include bit flipping as taught by Babbush for the predictable result of more efficiently processing data.

Claim(s) 16-18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Andrew M. Childs, Dmitri Maslov, Yunseong Nam, Neil J. Ross, Yuan Su, "Toward the first quantum simulation with quantum speedup" 11/29/2017,https://arxiv.org/pdf/1711.10980.pdf hereinafter referenced as Childs in view of Kuriyama et al. US2008/0104088
Regarding claim 16, Childs teaches: defining a total-control circuit for implementing the indexed operation;
(Childs see sections G.2 G.4 circuit presented for select (v) operation based on implemented transformation using index values)
for each possible index, removing a control on an index qubit representing 2b when the result of the bitwise-or operator applied to the index and 2b is greater than or equal to L and the result of the bitwise-and operator applied to L-1 and 2b is equal to 2b, wherein b represents a binary index; and (Childs see section G.4 cycle the value of ancilla qubit through Boolean products of w literals to be presented as cycling through 2w Boolean products to produce an optimized circuit)
applying a set of optimizations to the first transformed circuit to generate the unary iteration circuit, comprising:
removing adjacent uncomputations and re-computations of operations if the control types match;
replacing adjacent uncomputations and re-computations of operations with CNOT and NOT operations if the control types do not match. (Childs see section D, G.4, uncomputes and computed operations of register for agreeing bits to be reversed in a reversible circuit consisting of NOT and CNOT gates. Examiner notes the optional rectitation)
Childs does not teach: expanding the remaining controls into nested AND operations;
	However, Kuiryama teaches: expanding the remaining controls into nested AND operations; (Kuiryama see paragraph 0030 transformation including nested representation by performing AND operation)
 a quantum computing system as taught by Childs as modified to include nesting AND operations as taught by Kuiryama for the predictable result of more efficiently processing data.

Regarding claim 17, Childs as modified further teaches: wherein the nested AND operations are nested so that lower controls are inside higher controls. (Kuiryama see paragraph 0030 0043 0044 transformation including nested representation by performing AND operation and places all lower nodes of the second operation inside the node of the first operand of the highlighted operand)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a quantum computing system as taught by Childs as modified to include nesting AND operations as taught by Kuiryama for the predictable result of more efficiently processing data.

Regarding claim 18, Childs as modified further teaches: wherein during expansion of the remaining controls, a control qubit associated with an operation is placed directly below its lowest input qubit. (Childs see section G.4 traversing the tree with a given depth represented as qubit such that vertices going up have not been explored and vertices below are already explored with the path starting and ending at the root)
	AND operation (Kuiryama see paragraph 0030 transformation including nested representation by performing AND operation)
 a quantum computing system as taught by Childs as modified to include nesting AND operations as taught by Kuiryama for the predictable result of more efficiently processing data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153